Citation Nr: 1611792	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a separate compensable evaluation for right knee cartilage impairment, status post meniscectomy, in addition to compensable ratings in effect for right knee instability and arthritis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to June 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in November 2013.  In October 2014, the Board denied entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis of the right knee, and to a rating in excess of 10 percent for instability of the right knee with laxity.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in December 2015.  In January 2016, the Court issued an Order which incorporated the Joint Motion for Partial Remand, and directed partial vacatur of the Board's October 2014 decision, to the extent that it denied entitlement to a separate rating for cartilage impairment of the right knee.   

In September 2011, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Veteran has also perfected an appeal as to the separate issue of entitlement to service connection for a low back disability.  The Veteran has requested a hearing before the Board in relation to this issue.  By a decision issued in May 2015, the Board directed that the Veteran be afforded the requested hearing before the Board.  The electronic file does not reflect that the Veteran has yet been scheduled for this hearing.  This appeal is referred to the RO for any necessary action.

In correspondence received by the Board in February 2016, the Veteran indicated that he did not wish to waive his right to have additional evidence submitted in his appeal reviewed by the agency of original jurisdiction (AOJ).  The action below is consistent with the Veteran's request.  

The Veteran's claims file is wholly electronic.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Knee disabilities may be evaluated under several different Diagnostic Codes, depending on the disabling symptoms.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 10 percent rating is assigned for slight rating recurrent subluxation or lateral instability.  Degenerative arthritis, established by X-ray findings, or traumatic arthritis, may be rated on the basis of limitation of motion under the appropriate diagnostic code.  DCs 5003, 5010.  For the knee, arthritis manifested by limitation of flexion is evaluated under DC 5260 and arthritis manifested by limitation of extension is evaluated under DC 5261. 

In this case, the Veteran has been awarded a 10 percent evaluation for traumatic patellofemoral arthritis of the right knee, under DCs 5010 and 5257, and a separate 10 percent evaluation for instability with laxity, under DCs 5010 and 5257.  

The Veteran contends that he is entitled to an additional compensable evaluation under DC 5259, which allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DC 5259.  The Board additionally notes that DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

A claimant who meets more than one criterion for evaluating knee disability may be separately evaluated for each factor of disability shown, so long as the disabling symptoms to be rated under each Diagnostic Code are not overlapping.  38 C.F.R. § 4.14.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In a February 2014 report of VA examination, the VA examiner determined that the service-connected right knee disability was manifested by arthritis, without compensable limitation of flexion, or extension, and by instability.  The examiner also noted that the Veteran had undergone removal of semilunar cartilage (meniscectomy) several years earlier, and stated that the Veteran still had frequent episodes of joint pain, status post meniscectomy.  The examiner did not distinguish the Veteran's post-meniscectomy pain residuals from the Veteran's symptoms of pain due to arthritis.  The examiner did not differentiate the Veteran's lateral instability, for which a separate rating is in effect, from post-meniscectomy symptoms.  

The examiner stated that the Veteran had residuals of right knee meniscectomy, and described those residuals "pain."  This statement is not of sufficient specificity to allow the Board to provide an explanation as to why a separate rating for symptomatic semilunar cartilage, dislocated, postoperative, would not be based solely on the symptoms of right knee pain and instability already rated under the compensable evaluations for arthritis and instability.  Additional evidence is required to provide a factual basis for any grant of an additional compensable evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from the VAMC in Lebanon dated from June 2013 (date of last outpatient treatment record associated with the electronic files) to the present pertaining to the Veteran's right knee disability.
 
2.  Ask the Veteran to identify any additional treatment he has received for right knee disability that are not yet associated with the record.  Document the attempt(s) to obtain any relevant records identified by the Veteran.
 
3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of her right knee disability, and to identify the residuals of dislocated meniscus, postoperative.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays or more accurate diagnostic testing, if needed, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right and left knee joints.  The examiner should identify and describe the specific residuals of dislocation of cartilage, status post-meniscectomy, to include identification of the residuals of right knee meniscectomy, to include an opinion as to the etiology of the Veteran's instability, an opinion as to whether any dislocated cartilage remains in the right knee, and to differentiate the Veteran's post-meniscectomy joint pain residuals from pain residuals due to arthritis.  

If there is recurrent subluxation or lateral instability, please state whether it is considered slight, moderate, or severe.  In conducting range of motion testing of the knees, the examiner should specifically note whether repetitive motion of the Veteran's right knee results in increased pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
5.  Finally, readjudicate the claim on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




